United States Court of Appeals
                      For the First Circuit

No. 12-1334

                     ELEANOR McCULLEN ET AL.,

                     Plaintiffs, Appellants,

                                v.

                      MARTHA COAKLEY ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Joseph L. Tauro, U.S. District Judge]


                              Before

                    Boudin,* Selya and Stahl,

                         Circuit Judges.


     Mark L. Rienzi, with whom Edward C. DuMont, Todd C. Zubler,
Wilmer Cutler Pickering Hale and Dorr LLP, Philip D. Moran and
Michael J. DePrimo, were on brief, for appellants.
     William W. Porter, Assistant Attorney General, with whom
Martha Coakley, Attorney General of Massachusetts, Kenneth W.
Salinger and Gabrielle Viator, Assistant Attorneys General, were on
brief, for appellees.


                         January 9, 2013



     *
      Judge Boudin heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion. The remaining two panelists have
issued the opinion pursuant to 28 U.S.C. § 46(d).
           SELYA, Circuit Judge.          This case does not come to us as

a   stranger.      At   the   turn   of   the   century,   the   Massachusetts

legislature passed a law that created fixed and floating buffer

zones around abortion clinics.            We rejected serial challenges to

the constitutionality of that law.           See McGuire v. Reilly (McGuire

I), 260 F.3d 36 (1st Cir. 2001) (rejecting facial challenge);

McGuire v. Reilly (McGuire II), 386 F.3d 45 (1st Cir. 2004)

(rejecting      as-applied    challenge).       The   Supreme    Court   denied

certiorari.      544 U.S. 974 (2005).

           One might have thought that the matter would end there,

but it did not.     In 2007, the legislature revisited the statute and

amended it to create a fixed thirty-five-foot buffer zone around

the entrances, exits, and driveways of abortion clinics.                   The

revised statute drew renewed fire and, in 2009, we upheld it

against a facial challenge.          See McCullen v. Coakley (McCullen I),

571 F.3d 167 (1st Cir. 2009), cert. denied, 130 S. Ct. 1881 (2010).

This decision left open the plaintiffs' as-applied challenge, and

they unsuccessfully pursued that initiative in the district court.

See McCullen v. Coakley (McCullen II), 759 F. Supp. 2d 133 (D.

Mass. 2010) (granting judgment on the pleadings on certain issues);

McCullen v. Coakley (McCullen III), 844 F. Supp. 2d 206 (D. Mass.

2012) (resolving remaining issues after trial).




                                       -2-
             The plaintiffs again appeal.             They advance a salmagundi

of arguments, old and new, some of which are couched in a creative

recalibration of First Amendment principles.

             Few subjects have proven more controversial in modern

times than the issue of abortion.               The nation is sharply divided

about the morality of the practice and its place in a caring

society.     But the right of the state to take reasonable steps to

ensure the safe passage of persons wishing to enter healthcare

facilities cannot seriously be questioned.                   The Massachusetts

statute at issue here is a content-neutral, narrowly tailored time-

place-manner regulation that protects the rights of prospective

patients and clinic employees without offending the First Amendment

rights of others.         We therefore affirm the judgment below.

I.    BACKGROUND

             We briefly recount the historical background and travel

of    the   case    and     then    describe    the   particular   circumstances

concerning the three clinic locations that lie at the epicenter of

the plaintiffs' as-applied challenge.

                             A.     Travel of the Case.

             The centerpiece of this saga is Mass. Gen. Laws ch. 266,

§    120E   1/2    (2007)    (the    Act).      The   provenance   and   pertinent

provisions of the Act are set out in some detail in McCullen I, 571
F.3d at 172-74, and we assume the reader's familiarity with that




                                          -3-
account.   We rehearse here only what is necessary to place into

perspective the issues on appeal.

           The Act states in pertinent part that "[n]o person shall

knowingly enter or remain on a public way or sidewalk adjacent to

a reproductive health care facility" (RHCF) within a designated and

clearly marked buffer zone.     Mass. Gen. Laws ch. 266, § 120E

1/2(b), (c).   The buffer zone spans

           a radius of 35 feet of any portion of an
           entrance, exit or driveway of a[n RHCF] or
           within the area within a rectangle created by
           extending the outside boundaries of any
           entrance, exit or driveway of a[n RHCF] in
           straight lines to the point where such lines
           intersect the sideline of the street in front
           of such entrance, exit or driveway.

Id. § 120E 1/2(b).   Four categories of persons identical to those

enumerated in the 2000 version of the law are exempted:

           (1) persons entering or leaving such facility;
           (2) employees or agents of such facility
           acting within the scope of their employment;
           (3) law enforcement, ambulance, firefighting,
           construction, utilities, public works and
           other municipal agents acting within the scope
           of their employment; and
           (4) persons using the public sidewalk or
           street right-of-way adjacent to such facility
           solely   for  the purpose     of  reaching   a
           destination other than such facility.

Id.

           On January 25, 2008, the Massachusetts Attorney General

sent a letter to a wide audience, including RHCF personnel and law

enforcement agencies.   The text of the letter is reproduced as an

appendix to our opinion in McCullen I, 571 F.3d at 184.     Its stated

                                -4-
purpose is to summarize the provisions of the Act and offer

"guidance to assist [] in applying the four exemptions."

           On January 16, 2008, the plaintiffs brought this action

against the Massachusetts Attorney General in the federal district

court.1    Invoking 42 U.S.C. § 1983, they alleged a plethora of

constitutional claims.

           The district court bifurcated the case, separating the

plaintiffs' facial challenge from their as-applied challenge.    In

due season, the court addressed the facial challenge and upheld the

Act.

           On appeal, we affirmed, holding the Act to be content-

neutral,    viewpoint-neutral,   and   a   valid   time-place-manner

regulation.   McCullen I, 571 F.3d at 176-81 & n.2.     At the same

time, we rebuffed the plaintiffs' overbreadth claim, citing Hill v.

Colorado, 530 U.S. 703 (2000), in which the Supreme Court upheld a

Colorado statute regulating communicative activities within 100

feet of healthcare facility entrances. See McCullen I, 571 F.3d at

181-82.    We likewise rejected the plaintiffs' vagueness claim

(which focused on the Attorney General's letter), explaining that

such an attempt at interpretive guidance cannot alter the meaning


       1
      The plaintiffs who remain in the case — others have come and
gone — are Eleanor McCullen, Jean Blackburn Zarrella, Gregory A.
Smith, Eric Cadin, Cyril Shea, Nancy Clark, and Mark Bashour.
There has also been some movement on the defense side of the
ledger: the plaintiffs have now added as defendants three district
attorneys, each of whom has jurisdiction over a county in which one
of the three specified clinics, see infra Part I(B), is located.

                                 -5-
of a law that is clear on its face.              Id. at 182-83.        Finally, we

ruled that the Act did not constitute an unlawful prior restraint

on protected speech.         Id. at 183-84.

            When the dust had settled, the district court took up the

plaintiffs' as-applied challenge.                As a threshold matter, it

invoked the law of the case doctrine and resisted the plaintiffs'

attempt    to    reargue   the     facial   constitutionality         of   the    Act.

McCullen II, 759 F. Supp. 2d at 136-41.                  Next, it granted the

defendants' motion for judgment on the pleadings with respect to

seven as-applied counts.             Id. at 141-45.     Turning to whether the

Act, as applied, constituted a valid time-place-manner regulation,

the court concluded that the only trialworthy issue concerned the

adequacy of alternative channels of communication at the challenged

facilities.      Id. at 145.      Following a bench trial, the court upheld

the Act as applied.        McCullen III, 844 F. Supp. 2d at 213-25.

                             B.      The Three Sites.

            We    rehearse     the    evidence   anent   the   relevant       clinic

locations.       As a prelude, we note that each of the plaintiffs

engages in communicative activities outside one of these three

RHCFs.

            1.    Boston.      The Boston clinic is situated in a free-

standing building at 1055 Commonwealth Avenue (a main thoroughfare

in   the   Brighton   section        of   Boston).      Its   front    door      faces

Commonwealth Avenue; its rear garage entrance faces Gardner Street.


                                          -6-
All clinic patients enter through the front door and must use the

twenty-five-foot-wide public sidewalk along Commonwealth Avenue.

Buffer zones,    marked   with   yellow   arcs and   posted   signs,   are

appurtenant to each entrance.

            Three of the plaintiffs (McCullen, Cadin, and Zarrella)

regularly engage in "sidewalk counseling" at the Boston clinic.

McCullen parks her car on Commonwealth Avenue and festoons it with

pro-life signage; Zarrella sometimes prays aloud; and Cadin from

time to time holds aloft a large pro-life sign.

            A fourth plaintiff, Smith, has demonstrated outside the

Boston clinic for many years.      He has displayed a crucifix, sung

religious hymns, and prayed aloud.        His prayers are meant to be

heard by passersby in hopes of persuading them to opt against

abortion.    He sometimes brings a loudspeaker to amplify group

prayers that occur outside the clinic on the second Saturday of

every month and on Good Friday.

            The plaintiffs insist that they have achieved success in

their counseling efforts: they speak with prospective patients,

elicit responses, and hand out literature. In some instances, they

have persuaded women to decide against terminating pregnancies.

McCullen estimates that, during the period between November 2007

and May 2011, her sidewalk counseling convinced approximately

eighty women to refrain from seeking abortions.




                                   -7-
            Despite their accomplishments, the plaintiffs argue that

the buffer zones prevent close personal contact with their intended

audience     and,    thus,    impede    their     ability     to   communicate

effectively.        By way of illustration, Zarrella asserts that,

although women "always" respond to her offers of enlightenment and

assistance, she has not been able to convince any of them to opt

out of an abortion since the 2007 buffer zones were put in place.

            2.    Worcester.     The Worcester clinic is situated in a

stand-alone building at 470 Pleasant Street.           Its main entrance is

accessible from Pleasant Street and also from a private parking lot

behind the building.         The public sidewalk on Pleasant Street is

nearly fifty-four feet from the main door and staggered metal

fences shield the front of the building and the private pedestrian

walkway that runs between these points.             Neither the fencing nor

the walkway is on public property.           The entrance to the parking lot

is   on   Dewey   Street   and   all   vehicular    traffic    must   use   that

entrance.

            There are buffer zones marked with painted white arcs and

posted signs on both Pleasant Street and Dewey Street.                More than

eighty-five percent of all patients arrive by car, park in the

clinic's lot, and walk directly to the main door (without setting

foot on any public way).

            Two of the plaintiffs (Bashour and Clark) engage in

sidewalk counseling at the Worcester clinic.             They try to divert


                                       -8-
women to Problem Pregnancy, a "pro-life pregnancy crisis center"

located across the street.             Bashour prays quietly outside the

clinic, sometimes alone and sometimes with others.             For her part,

Clark often displays a large pro-life sign.

            Here, too, the plaintiffs claim to have achieved some

success in their counseling efforts.             They speak with patients,

distribute literature, and persuade women to refrain from seeking

abortions.       Notwithstanding these successes, the plaintiffs aver

that the physical set-up renders their attempts to communicate

"ineffective" by impeding their ability to view and approach

individuals entering the front door, to make eye contact with

patients, and to "demonstrate a caring demeanor."             As they recall

it, virtually no patients who park in the clinic's private lot

respond to their overtures or "make the effort" to venture outside

the clinic's       premises.     The    buffer zones     preclude    them   from

speaking at "a normal conversational distance" with, or placing

literature near, the vast majority of patients entering the clinic.

            3.    Springfield.      The Springfield clinic is situated in

a multi-tenant medical complex at the corner of Main Street and

Wason Avenue.        The building contains at least eight separate

medical offices.       It is bordered on two sides by private parking

lots; a third side abuts another building; and the fourth side

neighbors    an    open   expanse   that     contains   railroad    trackage.




                                       -9-
Approximately ninety percent of individuals patronizing the complex

arrive by car and park in one of the lots.

           There are five driveways leading to and from the complex,

two of which have been painted with white arcs and posted to

establish buffer zones: one on Main Street and one on Wason Avenue.

The remaining three driveways have painted white arcs but no signs.

They are not, therefore, buffer zones authorized by the Act.    See

Mass. Gen. Laws ch. 266, § 120E 1/2(c) (requiring signage to

demarcate buffer zones).    Consequently, they have no legal effect.

           A plaintiff (Shea) prays aloud and engages in sidewalk

counseling outside the clinic. He habitually displays a large sign

that reads "They're Killing Babies Here."     He laments that, from

and after the creation of the buffer zones, he has not seen

literature provided to anyone in a vehicle. He estimates that only

five percent of those who arrive by car leave the clinic's parking

lots either to accept pro-life literature or to investigate the

possibility of counseling.

II.   THE LAW OF THE CASE

           We start our appraisal of the merits with the plaintiffs'

exhortation that we revisit McCullen I, in which we held that the

Act, on its face, is a constitutionally valid time-place-manner

regulation. See McCullen I, 571 F.3d at 176-81. The district court

found that the law of the case doctrine barred relitigation of this

issue.   McCullen II, 759 F. Supp. 2d at 136-41.   We agree.


                                -10-
           The law of the case doctrine has two branches.               The

first,   which   embodies   the   so-called   mandate     rule,   "prevents

relitigation in the trial court of matters that were explicitly or

implicitly decided by an earlier appellate decision in the same

case."   United States v. Matthews, 643 F.3d 9, 13 (1st Cir. 2011)

(internal quotation marks omitted).       The second "binds a successor

appellate panel in a second appeal in the same case to honor fully

the original decision."      Id. (internal quotation marks omitted).

Both branches of the doctrine apply here.

           To be sure, the law of the case doctrine admits of

certain exceptions.       But the circumstances giving rise to those

exceptions are narrowly circumscribed:

           A party may avoid the application of the law
           of the case doctrine only by showing that, in
           the relevant time frame, controlling legal
           authority has changed dramatically; or by
           showing that significant new evidence, not
           earlier obtainable in the exercise of due
           diligence, has come to light; or by showing
           that the earlier decision is blatantly
           erroneous and, if uncorrected, will work a
           miscarriage of justice.

Id. at   14   (internal   quotation   marks   omitted).      Although   the

plaintiffs allude in desultory fashion to the third exception,2


     2
        For example, the plaintiffs use the phrase "serious
injustice" twice in their opening brief. This ipse dixit does not
suffice, however, to put in play the third exception to the law of
the case doctrine. See Ahmed v. Holder, 611 F.3d 90, 98 (1st Cir.
2010) (explaining that "appellate arguments advanced in a
perfunctory manner, unaccompanied by citations to relevant
authority, are deemed waived"); United States v. Zannino, 895 F.2d
1, 17 (1st Cir. 1990) (similar).

                                   -11-
they make no reference to the second exception and their only

colorable claim concerns the first exception.

            The plaintiffs base their claim on recent decisions of

the Supreme Court standing for the wholly unremarkable proposition

that   content-based   and   speaker-based    speech    restrictions     are

disfavored.   See, e.g., Sorrell v. IMS Health Inc., 131 S. Ct. 2653

(2011); Snyder v. Phelps, 131 S. Ct. 1207 (2011); Citizens United

v. FEC, 130 S. Ct. 876 (2010).           In their view, these neoteric

decisions have so reconfigured the First Amendment landscape as to

justify a departure from the law of the case. This impressionistic

argument,   though   ingenious,   elevates    hope    over    reason.    The

propositions for which the plaintiffs cite those cases are no more

than conventional First Amendment principles recited by the Supreme

Court in the context of factual scenarios far different than the

scenario at issue here.

            The decision on which the plaintiffs rely most heavily —

Citizens United — is emblematic of this point.               Citizens United

overruled Austin v. Michigan Chamber of Commerce, 494 U.S. 652

(1990), which had held that corporate entities, as opposed to other

speakers, could be prohibited from engaging in political speech.

Citizens United, 130 S. Ct. at 886.        The plaintiffs contend that

Citizens United announced, for the first time, a blanket ban on all

speaker distinctions, whatever the setting.          This categorical ban,




                                  -12-
they say, should serve to invalidate the Act as a speaker-specific

restriction.

          This is an imprecise reading of Citizens United.        The

Citizens United Court held that government cannot entirely prohibit

corporate political speech.     Id.     In support, it invoked the

"central principle" laid out in First National Bank of Boston v.

Bellotti, 435 U.S. 765 (1978), to the effect "that the First

Amendment does not allow political speech restrictions based on a

speaker's corporate identity." Citizens United, 130 S. Ct. at 903.

The Act, of course, makes no such distinction.

          The plaintiffs, however, are undaunted.      They seize upon

an isolated statement in Citizens United: "Prohibited, too, are

restrictions distinguishing among different speakers, allowing

speech by some but not others."      See id. at 898.    But they yank

this statement from its context and they neglect to mention that

the Court cites Bellotti — a case that substantially predates

McCullen I — for this proposition.    See id. at 898-99.   The Court's

reliance on Bellotti is not a mere fortuity.           After all, the

Citizens United Court described its decision as a return to classic

First Amendment jurisprudence rather than a departure therefrom.

See id. at 912.   The Court did not retreat from its well-settled

abortion clinic/buffer zone jurisprudence.     See, e.g., Hill, 530
U.S. 703; Madsen v. Women's Health Ctr., Inc., 512 U.S. 753 (1994).

Seen in this light, we cannot read Citizens United as undermining


                               -13-
the First Amendment foundation on which our rejection of the

plaintiffs' facial challenge rested.

            So, too, Snyder, in which the Court held that the First

Amendment    precludes       tort    liability   against      persons   who    had

peacefully protested, on public property, at the funeral of a

Marine.    Snyder, 131 S. Ct. at 1213-14, 1220-21.               Once again, the

Court did no more than apply long-recognized First Amendment

principles.       And while it reiterated the special status of public

streets as the "archetype of a traditional public forum," it

proceeded    to    confirm    that    even    public   fora    are   subject    to

reasonable time-place-manner regulations.3              Id. at 1218 (internal

quotation marks omitted). It is especially telling that, in making

this point, the Court referred specifically to the abortion clinic

buffer zone that it had upheld in Madsen.              See id.

            The plaintiffs' reliance on Sorrell is equally mislaid.

The Sorrell Court invalidated a Vermont law that restricted the

sale,    disclosure,    and    use    of   pharmacy    records    for   marketing

purposes.    Sorrell, 131 S. Ct. at 2659.         The law, on its face, was

content-based and speaker-based, and had been enacted with the

avowed purpose of "diminsh[ing] the effectiveness of marketing by

manufacturers of brand-name drugs."            Id. at 2662-63.


     3
       This formulation is reminiscent of Hill, 530 U.S. at 715, in
which the Court recognized sidewalks and areas outside healthcare
clinics as "'quintessential' public forums" while upholding a
buffer zone that limited communicative activities within those
areas.

                                       -14-
            The case before us could not be more different.           As we

explained in McCullen I, 571 F.3d at 175-78, the Act is both

content-neutral and speaker-neutral.         Moreover, the legislature

enacted it to serve a valid, non-speech-related purpose: public

safety.   See id. at 176.

            In a Rumpelstiltskin-like effort to turn straw into gold,

the   plaintiffs   dismiss   these    important   differences   and   focus

instead on the Sorrell Court's statement that "the inevitable

effect of a statute on its face may render it unconstitutional."

Sorrell, 131 S. Ct. at 2663 (internal quotation marks omitted).

But this hoary legal precept (with which we agree) is not novel.

The "inevitable effect" language derives from the Court's decision

in United States v. O'Brien, 391 U.S. 367, 384 (1968), which

comfortably predates both our decision in McCullen I and the

Supreme Court's abortion clinic/buffer zone jurisprudence.

            More to the point, the Sorrell precept is in no way

inconsistent with our holding in McCullen I.            The "inevitable

effect" of the Act is to limit the communicative activities of all

demonstrators (whether pro-choice or pro-life) to exactly the same

extent.

            The plaintiffs have also marshaled other recent Supreme

Court cases in their ambitious effort to reinvent First Amendment

doctrine.    See, e.g., United States v. Stevens, 130 S. Ct. 1577

(2010).   It would serve no useful purpose to canvass these cases.


                                     -15-
For present purposes, it suffices that these decisions, by no

stretch of even the most fertile imagination, sully either the

reasoning or the doctrinal infrastructure of McCullen I.

           The short of it is that the First Amendment principles

underpinning    our    core   holdings     in   McCullen   I    have   not   been

materially altered, let alone abrogated, by any subsequent Supreme

Court precedent.       Accordingly, the district court did not err in

declining the plaintiffs' invitation to set the law of the case

doctrine to one side and revisit the plaintiffs' facial challenge

to the Act.

III.   JUDGMENT ON THE PLEADINGS

           The plaintiffs challenge the district court's entry of

judgment on the pleadings on several fronts.             We review de novo an

order granting or denying judgment on the pleadings.              Mass. Nurses

Ass'n v. N. Adams Reg'l Hosp., 467 F.3d 27, 31 (1st Cir. 2006).                To

withstand a motion for judgment on the pleadings, a "complaint must

contain sufficient factual matter to state a claim to relief that

is plausible on its face."         Grajales v. P.R. Ports Auth., 682 F.3d
40, 44 (1st Cir. 2012) (internal quotation marks omitted).

                       A.   Viewpoint Discrimination.

           The plaintiffs' principal challenge to the entry of

judgment on the pleadings relates to their claim of viewpoint

discrimination.       They argue that Planned Parenthood employees and

agents   have   abused      the   buffer   zones   and   that   this   activity


                                      -16-
constitutes viewpoint discrimination under the First Amendment.

The district court rejected this argument on the pleadings, holding

that the plaintiffs had not alleged sufficient facts to support the

claim.   See McCullen II, 759 F. Supp. 2d at 143-44.

           In their complaint, the plaintiffs aver that "pro-choice

advocates [] surround, cluster, yell, make noise, mumble, and/or

talk loudly to clinic clients for the purpose of disrupting or

drowning out pro-life speech and thwart Plaintiffs' efforts to

distribute literature."    They further aver that clinic "employees

and/or agents stand idly on the public sidewalks and streets inside

the [buffer] zone" — sometimes smoking, speaking with each other or

on mobile phones, or drinking coffee — "even when clinic clients

are not present."

           Because this issue was resolved at the pleading stage, we

assume arguendo that the raw facts are as the plaintiffs have

alleged.    The question remains, however, whether the depicted

conduct can fairly be characterized as viewpoint discrimination

attributable to the state.    The plaintiffs say that it can.   The

Attorney General demurs.

           We begin with the basics.     The Act, on its face, is

viewpoint-neutral.    See McCullen I, 571 F.3d at 178 & n.2.

Although it contains a "clinic employee" exemption, that exemption

does not purport to allow either advocacy by an exempt person or

interference by an exempt person with the advocacy of others.


                                -17-
          The plaintiffs strive mightily to overcome this obstacle.

They call our attention to the decision in Hoye v. City of Oakland,

653 F.3d 835 (9th Cir. 2011).         There, a municipal ordinance

prohibited, within a 100-foot zone around entrances to RHCFs, any

knowing or willful "approach within eight feet of an individual

seeking entry to the clinic if one's purpose in approaching that

person is to engage in conversation, protest, counseling, or

various other forms of speech."    Id. at 839.    The Ninth Circuit

concluded that the ordinance was constitutional on its face but

unconstitutional as applied.   Id. at 849, 856.   It predicated this

conclusion on a determination that the city did not evenly enforce

the ordinance; rather, the city's actions manifested "a firm policy

of enforcing the Ordinance . . . only [against] efforts to persuade

women approaching [RHCFs] . . . not to receive abortions or other

reproductive health services, and not [against] communications

seeking to encourage entry into the clinic for the purpose of

undergoing treatment."   Id. at 849-50 (emphasis in original).

          This case is at a considerable remove from Hoye.        The

Hoye court's finding of uneven enforcement was inevitable in light

of the city's frank admission that it consciously "enforces the

Ordinance in a content-discriminatory manner."      Id. at 850.    In




                               -18-
contrast, the plaintiffs here have not pleaded any facts that might

suffice to ground a claim of uneven enforcement.4

          The conduct described, without more, has nothing to do

with the First Amendment.   While loitering in a buffer zone by an

exempt person is not expressive in nature and arguably does not

serve the purposes of the Act, such conduct, simpliciter, does not

prefer one viewpoint over another.5

          What is more, the employees and agents about whom the

plaintiffs complain are not state actors but — unlike the municipal

police officers in Hoye — are agents of a private entity (Planned

Parenthood).   The Act allows these individuals to be in buffer

zones under the clinic employee exemption.   But to the extent that

they have tried to use their exempt status either to advocate a

particular point of view or to drown out the plaintiffs' message,

there is no allegation that such behavior has been sanctioned by

the state.




     4
        The plaintiffs attempt to rely upon declarations and
deposition testimony amplifying these allegations.        We add,
however, that even if we were free to consider these extraneous
materials, they would not suffice to make out a claim of viewpoint
discrimination. Such extraneous materials are beyond the scope of
appellate review of a judgment on the pleadings. See NEPSK, Inc.
v. Town of Houlton, 283 F.3d 1, 8 (1st Cir. 2002); Int'l Paper Co.
v. Town of Jay, 928 F.2d 480, 482 (1st Cir. 1991).
     5
      We say "arguably" because it may be necessary for escorts to
spend idle time in the buffer zones in order to keep themselves
available to assist incoming patients — a task consistent with the
purpose of the exemption.

                               -19-
           Another   point   is   worth     making.   If    the   plaintiffs

believed themselves to be aggrieved by the employee/agent behavior

that they describe, the commonsense remedy would have been to

complain to police officers or other state authorities.                  The

pleadings are barren of any allegation that such a complaint was

ever made.

           The bottom line is that, to be cognizable, a claim of

uneven enforcement requires state action. See McGuire II, 386 F.3d

at   60   ("The   First   Amendment    is    concerned     with   government

interference, not private jousting in the speech marketplace.").

Whatever actions the clinic employees and agents may have taken,

this record reveals no basis for a plausible claim that those

actions reflect a viewpoint preference of the state.              See id. at

59-60.

                             B.   Overbreadth.

           The plaintiffs assign error to the district court's entry

of judgment on the pleadings with respect to their overbreadth

claim.    Although they concede that we rejected a substantially

similar overbreadth claim in McCullen I, 571 F.3d at 181-82, they

suggest that the Act may be overbroad in particular applications.

           Overbreadth doctrine invalidates statutes "not because

[the plaintiffs'] own rights of free expression are violated, but

because of a judicial prediction or assumption that the statute's

very existence may cause others not before the court to refrain


                                    -20-
from constitutionally protected speech or expression."                     Hill, 530
U.S. at 731-32 (internal quotation marks omitted). But overbreadth

must be both "real" and "substantial," as assessed "in relation to

the statute's plainly legitimate sweep."                   Id. at 732 (internal

quotation     marks   omitted).           "Where   an    overbreadth       attack   is

successful,     the    statute       is    obviously      invalid     in     all    its

applications, since every person to whom it is applied can defend

on the basis of the same overbreadth."              Bd. of Trs. of State Univ.

of N.Y. v. Fox, 492 U.S. 469, 483 (1989) (emphasis in original).

Thus, the appropriate analysis "requires consideration of many more

applications than those immediately before the court." Id. at 485.

            In the case at hand, the parties spar over whether there

is   such a    creature   as    an    as-applied        overbreadth    challenge.

Compare, e.g., Farrell v. Burke, 449 F.3d 470, 498 (2d Cir. 2006)

(asserting     that    "[a]ll        overbreadth        challenges     are     facial

challenges"), with, e.g., Turchick v. United States, 561 F.2d 719,

721 n.3 (8th Cir. 1977) (suggesting the contrary).                     We need not

grapple with this conundrum because, even if some overbreadth

challenges may contain an as-applied component, this one does not.

            In explaining the district court's supposed error, the

plaintiffs    repeat    their    complaint,        rejected    on     their    facial

challenge, that all communicative activities (as opposed to, say,

purely violent or aggressive activities) are banned within buffer

zones. In attempting to convert this previously rejected challenge


                                          -21-
into a viable as-applied challenge, they posit that McCullen I

cannot control because it did not specifically conclude whether the

Act is substantially overbroad at the Boston, Worcester, and

Springfield locations.    Withal, they offer no accompanying factual

allegations, other than pointing to what they identify as five

buffer zones at the Springfield location.                As we already have

explained, see supra Part I(B)(3), only two enforceable buffer

zones exist around the Springfield clinic.             Thus, our Springfield-

directed analysis considers only those two zones.

            We   need   not        tarry.      Here,    as   in   Hill,   "the

comprehensiveness of the statute is a virtue, not a vice, because

it is evidence against there being a discriminatory governmental

motive." 530 U.S. at 731.        The plaintiffs have not pleaded facts

sufficient to suggest that our earlier holding in McCullen I does

not control their present claim.              Accordingly, the claim fails

under the plausibility standard.              It follows that the district

court did not err in granting judgment on the pleadings on the

overbreadth claim.

                              C.    Other Claims.

            The plaintiffs attempt to resurrect a number of other

claims that the district court laid to rest in its entry of

judgment on the pleadings.           See McCullen II, 759 F. Supp. 2d at

143-45.    There are two principal problems.




                                       -22-
            First,      the   plaintiffs       have      not   pleaded     an   adequate

factual predicate.        In the absence of pleaded facts sufficient to

distinguish the plaintiffs' as-applied challenge on these grounds

from their failed facial challenge, the latter controls the former.

See McGuire II, 386 F.3d at 61-62; Repub. Nat'l Comm. v. FEC, 698
F. Supp. 2d 150, 157 (D.D.C.), aff'd mem., 130 S. Ct. 3544 (2010).

            Second, the plaintiffs do not pursue this battery of

claims with developed argumentation or in any other meaningful way.

We routinely have held, and today reaffirm, that theories presented

on appeal in a perfunctory fashion are deemed abandoned.                             See,

e.g., Ahmed v. Holder, 611 F.3d 90, 98 (1st Cir. 2010); United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).                     So it is here.

IV.    THE AS-APPLIED CHALLENGE

            We   turn    next       to   the   red    meat     of   this   appeal:   the

plaintiffs' as-applied challenge to the operation of the Act at the

three specific RHCFs described above.                 The district court spurned

this challenge; it concluded that because there are adequate

alternative channels of communication open to the plaintiffs at

each   location,     the      Act    comprises       a    valid     time-place-manner

regulation.      McCullen III, 844 F. Supp. 2d at 225.                 We review this

conclusion de novo.           See Bose Corp. v. Consumers Union of U.S.,

Inc., 466 U.S. 485, 508 n.27 (1984); Sullivan v. City of Augusta,

511 F.3d 16, 24-25 (1st Cir. 2007).




                                          -23-
           With   respect    to   time-place-manner   regulations,     the

Supreme Court has explained:

           [E]ven in a public forum the government may
           impose reasonable restrictions on the time,
           place, or manner of protected speech, provided
           the   restrictions   are   justified   without
           reference to the content of the regulated
           speech, that they are narrowly tailored to
           serve a significant governmental interest, and
           that they leave open ample alternative
           channels for communication of the information.

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (internal

quotation marks omitted); see Bl(a)ck Tea Soc'y v. City of Boston,

378 F.3d 8, 12 (1st Cir. 2004).      The district court found that the

issues of content neutrality and narrow tailoring were definitively

resolved by McCullen I.     See McCullen III, 844 F. Supp. 2d at 210;

see also McCullen II, 759 F. Supp. 2d at 145.              The plaintiffs

lament   that   this   approach   "improperly   narrowed    the   required

constitutional analysis."

           We reject this lamentation.     The facts proffered by the

plaintiffs in support of their as-applied challenge do not raise

new or different issues but, rather, repeat in relevant part the

same fact patterns envisioned in our adjudication of their failed

facial challenge.      See, e.g., McCullen I, 571 F.3d at 179-80.       It

is black-letter law that a plaintiff cannot rewardingly prosecute

an as-applied challenge to the constitutionality of a statute based

on the same legal arguments and factual predicate that underpinned




                                   -24-
an earlier (unsuccessful) facial challenge.         See In re Cao, 619
F.3d 410, 430 (5th Cir. 2010); McGuire II, 386 F.3d at 61.

            The congruence between the plaintiffs' facial and as-

applied challenges cannot be gainsaid.      The plaintiffs now attempt

to raise precisely the same arguments about content neutrality and

the significance of the governmental interest involved that were

squarely raised (and squarely repulsed) in the course of their

facial challenge.      See McCullen I, 571 F.3d at 175-78.      The same

can be said of the narrow tailoring inquiry.        See id. at 178-80.

In any event, to the extent that the as-applied challenge in this

case implicates particularities of the three clinic locations,

those particularities are swept into — and appropriately addressed

by — the inquiry into the availability of adequate alternative

means of communication.         See, e.g., Hill, 530 U.S. at 725-30

(blending these two analyses).

            This brings us to the pivotal question of whether the

Act,   as   applied,   leaves   open   adequate   alternative   means   of

communication.    Each of the plaintiffs engages in communicative

activities outside one of the three designated RHCFs. According to

the plaintiffs, these communicative activities are intended to

influence individuals seeking or considering abortions as well as

"those who approve or perform abortions."

            The plaintiffs vouchsafe that they prefer to communicate

their message through up-close, gentle conversations, accompanied


                                   -25-
by smiles and eye contact.          They insist that the buffer zones

authorized by the Act force them to engage in shorter, louder, and

less personal exchanges.        They fear that, without the ability to

"make   eye    contact   and   demonstrate   a   caring   demeanor,"   their

communications are ineffectual.        As they see it, the need to stop

at the edge of the buffer zone is devastating; this restriction

compels them to raise their voices, precludes them from handing

literature to prospective patients in many instances, detracts from

their message, and somehow makes them seem "untrustworthy."

              Notwithstanding the plaintiffs' importunings, the court

below concluded that adequate alternative means of communication

exist at all three sites.        See McCullen III, 844 F. Supp. 2d at

225.    Our inquiry focuses on this set of conclusions.

              The record makes plain that communicative activities

flourish at all three places.        To begin, the plaintiffs and their

placards are visible to their intended audience.             Through their

signs and demonstrations, the plaintiffs disseminate their message

and elicit audience reactions.         Their voices are audible.        They

have the option (which they sometimes have exercised) of using

sound amplification equipment. When they and their cohorts deem it

useful to do so, they congregate in groups outside a clinic, engage

in spoken prayer, employ symbols (such as crucifixes and baby

caskets), and wear evocative garments. They sometimes don costumes

(dressing up as, say, the Grim Reaper).


                                    -26-
             To be sure, the Act curtails the plaintiffs' ability to

carry   on    gentle    discussions         with   prospective   patients     at   a

conversational distance, embellished with eye contact and smiles.

But as long as a speaker has an opportunity to reach her intended

audience, the Constitution does not ensure that she always will be

able to employ her preferred method of communication. See McCullen

I, 571 F.3d at 180 (explaining that "the Constitution neither

recognizes     nor     gives     special      protection   to    any    particular

conversational distance"); see also Marcavage v. City of New York,

689 F.3d 98, 107 (2d Cir. 2012) (explaining that alternative

channels need not "be perfect substitutes" nor indulge a speaker's

preference for particular modes of communication).                     In the last

analysis,      "there     is      no    constitutional       requirement       that

demonstrators be granted . . . particularized access" to their

desired audience.       Bl(a)ck Tea Soc'y, 378 F.3d at 14.              As long as

adequate     alternative       means   of    communication   exist,     the   First

Amendment is not infringed.

             Our inquiry into the adequacy of alternative means of

communication is, of course, site-specific.                See, e.g., Hill, 530
U.S. at 730.     At the Boston clinic, all prospective patients must

traverse a public sidewalk to gain entry. Given this reality, many

channels of communication remain available to the plaintiffs.

Those alternative channels are adequate to offset the restrictions

inherent in the buffer zones.


                                        -27-
           The    analysis   is    somewhat   different   with   respect   to

Worcester and Springfield.         At these sites, it is not the buffer

zones   that    constitute   the    main    impediment    to   communicative

activity; instead, it is the prospective patients' unwillingness to

venture off the clinics' private property.                Most prospective

patients arrive by car, park in private lots, and use non-public

walkways to enter the facility.        The fact that these patients are

not readily accessible to the plaintiffs is more a function of the

physical characteristics of the sites than of the operation of the

Act.

           This is a critically important datum.           The law does not

require that a patient run a public-sidewalk gauntlet before

entering an abortion clinic.          That patients choose to stay on

private property or not to stop their cars on approach is a matter

of patient volition, not an invidious effect of the Act.              First

Amendment rights do not guarantee to the plaintiffs (or anyone

else, for that matter) an interested, attentive, and receptive

audience, available at close-range.

           One additional observation seems appropriate.             In the

context of abortion-related demonstrations, the Supreme Court has

specifically recognized the interest of clinic patients both "in

avoiding       unwanted   communication"       and   "pass[ing]      without

obstruction."      See Hill, 530 U.S. at 716-18 (internal quotation

marks omitted). Consistent with this interest, the First Amendment


                                     -28-
does not compel prospective patients seeking to enter an abortion

clinic to make any special effort to expose themselves to the

cacophony of political protests.         See id. at 716.    Nor does it

guarantee to the plaintiffs the same quantum of communication that

would exist in the total absence of regulation.       A diminution in

the amount of speech, in and of itself, does not translate into

unconstitutionality.    Sullivan, 511 F.3d at 44.           So long as

adequate alternative means of communication exist, no more is

constitutionally exigible.

          We add a coda.      Even if the plaintiffs' audience is

diminished in some respects by the existence of the buffer zones,

that diminution is not constitutionally fatal.        The fact that a

regulation "may reduce to some degree the potential audience for

[the plaintiffs'] speech is of no consequence," as long as adequate

alternative means of communication exist.       Ward, 491 U.S. at 802.

          In an effort to change the trajectory of the debate, the

plaintiffs tout the Supreme Court's decision in City of Ladue v.

Gilleo, 512 U.S. 43 (1994).   That decision is inapposite here.

          Gilleo involved a municipal ordinance that broadly banned

residential signs.   Id. at 45.   Analyzing the ordinance as a time-

place-manner regulation, the Court assumed the validity of the

city's content-neutral justification and acknowledged its valid

governmental interest in limiting "visual clutter."        Id. at 53-54.

But the Court took account of the peculiar characteristics of home-


                                  -29-
lawn signs and the "special respect for individual liberty in the

home" and    concluded    that   the   ordinance   failed to   leave       open

adequate alternative means of communication.            Id. at 56-58.        Of

particular pertinence for present purposes, the Court explicitly

contrasted the home-lawn sign context with "the government's need

to mediate among various competing uses, including expressive ones,

for public streets."      Id. at 58.      The case at hand falls solidly

within the latter context and, thus, outside Gilleo's precedential

sweep.

            One further point must be made.        The decision in Gilleo

predates the Court's abortion clinic/buffer zone line of cases.

See, e.g., Hill, 530 U.S. 703; Schenck v. Pro-Choice Network of W.

N.Y., 519 U.S. 357 (1997); Madsen, 512 U.S. 753.               The Court's

majority in these cases never even mentions Gilleo.          It would make

no sense to wrest Gilleo from its contextual moorings and use it as

a wedge to subvert the Court's later decisions addressed to the

much different problem of how the First Amendment operates when the

special   concerns   of   public-sidewalk     protests    around     abortion

clinics are at stake.

            We summarize succinctly.       On this record, it is readily

apparent that, notwithstanding the buffer zones authorized by the

Act,   adequate   communicative    channels    remain    available    to   the

plaintiffs, including oral speech of varying degrees of volume and

amplification, distribution of literature, displays of signage and


                                   -30-
symbols, wearing of evocative garments and costumes, and prayer

alone and in groups.        The Act is, therefore, a valid time-place-

manner   regulation    as    applied   to   the      Boston,    Worcester,    and

Springfield RHCFs.

V.    LEAVE TO AMEND

            In a last-ditch effort to save the day, the plaintiffs

asseverate that the district court erred in denying them leave to

amend their complaint to include a direct challenge to the Attorney

General's letter.      We review for abuse of discretion a district

court's denial of a motion to amend a complaint.                Hatch v. Dep't

for Children, Youth & Their Families, 274 F.3d 12, 19 (1st Cir.

2001).   As a general proposition, a denial of a motion for leave to

amend "will be upheld so long as the record evinces an arguably

adequate basis for the court's decision," such as "futility, bad

faith, undue delay, or a dilatory motive on the movant's part."

Id.

            The order challenged in this case falls within the rubric

of undue delay.     The district court took a balanced approach.               It

allowed the plaintiffs to make amendments at the margins of their

complaint (for example, the addition of the three district attorney

defendants,   see   supra    note   1),   but   it    refused    to   allow   the

plaintiffs to introduce a new theme at so late a date.

            The plaintiffs' original complaint focused exclusively on

the Act. The Attorney General issued the guidance letter within two


                                    -31-
weeks of the filing of the complaint, yet the plaintiffs chose to

ignore it.6     Not until September 17, 2010 did the plaintiffs seek

to enlarge their target to include the Attorney General's letter.

That was more than two-and-one-half years after the docketing of

their     original     complaint.      They   have   offered    no   compelling

explanation for the delay.           Given the passage of this inordinate

period of time, we cannot say that the district court abused its

discretion in drawing the line and refusing to allow the plaintiffs

to refocus their attack.           See, e.g., Villanueva v. United States,

662 F.3d 124, 127 (1st Cir. 2011) (per curiam); Kay v. N.H. Dem.

Party,    821 F.2d 31,   34   (1st   Cir.   1987)   (per   curiam).    The

plaintiffs had ample time to get their ducks in a row, and the

district court was under no obligation to give them more.

VI.   CONCLUSION

             We need go no further. For the reasons elucidated above,

we affirm the judgment of the district court.



Affirmed.




      6
       This course of conduct hardly can be deemed an oversight.
After all, the McGuire family of cases contained a failed as-
applied challenge to an earlier (but similar) version of the
Attorney General's letter. See McGuire II, 386 F.3d at 48, 52, 64.

                                       -32-